 
Exhibit 10.2

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.
SECURED CONVERTIBLE PROMISSORY NOTE
$__________  _________, 2016
  New York , New York
 
For value received, root9B Technologies, Inc., a Delaware corporation (the
“Company”), promises to pay to ____________ (the “Holder”), or its registered
assigns, in lawful money of the United States of America the principal amount of
[●] Dollars ($[●]). Interest shall accrue from the date of this Secured
Convertible Promissory Note (this “Note”) on the unpaid principal amount at a
rate equal to 10.00% per annum simple interest. Interest on this Note shall
accrue and, unless otherwise converted in accordance with Section 2 below, shall
be payable upon the Maturity Date (as defined below). This Note is one of a
series of Notes issued pursuant to that certain Securities Purchase Agreement,
dated as of ________, 2016 (the “Purchase Agreement”), by and among the Company
and the investors (the “Holders”) referred to therein, as amended from time to
time. Capitalized terms used but not defined herein shall have the meaning set
forth in the Purchase Agreement. This Note is subject to the following terms and
conditions:
1. Payments.
(a) Repayment. If this Note is not earlier converted pursuant to Section 2, the
entire then-outstanding and unpaid principal amount of this Note, together with
any accrued but unpaid interest thereon (the “Outstanding Amount”), shall be due
and payable upon the earlier to occur of (i) _________, 2019 (the “Maturity
Date”), and (ii) following the occurrence of an Event of Default (as defined
below), when such amounts are declared due and payable by the Holder in
accordance with the terms hereof. All payments shall be made, at the Holder’s
option, in either (i) lawful money of the United States of America at such place
as the Holder hereof may from time to time designate in writing to the Company
or (ii) shares of the Company’s common stock, par value $0.001 (the “Common
Stock”) pursuant to Section 2(b) below. Subject to Section 2 below, interest
shall accrue on this Note but shall not be due and payable until the Maturity
Date.
(b) Interest Payment. The Interest Payment shall be paid by the Company on each
Payment Date. The Interest Payment shall be payable in, at the option of the
Holder, either (i) lawful money of the United States of America at such place as
the Holder hereof may from time to time designate in writing to the Company or
(ii) such number of shares of Common Stock (the “Interest Shares”) equal to the
quotient obtained by dividing (i) the Interest Payment by (ii) Interest
Conversion Rate (the “Interest Payment Type”). Notwithstanding the foregoing,
Holder may not request the Interest Payment to be paid in Interest Shares if
such issuance shall result in a Share Reserve Failure. Holder shall notify the
Company in writing no fewer than three (3) business days prior to the applicable
Payment Date the Interest Payment Type such Holder’s Interest Payment shall be
payable in on the applicable Payment Date.
 

 
 
(c) Prepayment. The Company shall have the right at any time prior to the twelve
month anniversary (the “Anniversary Date”) of the date of issuance of this Note,
with the prior written consent of the Holder, to prepay all or some of the
outstanding Principal Amount of this Note together with accrued interest then
due (the "Prepayment Amount") by paying to the Holder an amount equal to (1) the
unpaid principal to be repaid plus (2) any accrued but unpaid interest plus (3)
an amount equal to the interest which has not accrued as of the Optional
Prepayment Date but would accrue on the principal to be repaid during the period
beginning on the Optional Prepayment Date and ending on the Anniversary Date
(the “Early Prepayment Price”). Following the Anniversary Date, the Company
shall have the right, exercisable on not less than three (3) Trading Days prior
written notice to the Holder of the Note, to prepay all or some of the
outstanding Principal Amount of this Note together with accrued interest then
due by paying to the Holder an amount equal to (1) the unpaid principal to be
repaid plus (2) any accrued but unpaid interest plus (3) an amount equal to
one-half of the interest which has not accrued as of the Optional Prepayment
Date (as defined below) but would accrue on the principal to be repaid during
the period beginning on the Optional Prepayment Date and ending on the Maturity
Date (the “Subsequent Prepayment Price” and, together with the Early Prepayment
Price, the "Prepayment Price"). Any notice of prepayment hereunder (an “Optional
Prepayment Notice”) shall be delivered to the Holder at its registered address
and shall state: (1) that the Company is exercising its right to prepay the
Note, (2) the Prepayment Amount, (3) the applicable Prepayment Price and (4) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), the Company shall make payment of the applicable
Prepayment Price to or upon the order of the Holder as specified by the Holder
in writing to the Company at least one (1) business day prior to the Optional
Prepayment Date. The Company covenants and agrees that it will honor all Notices
of Conversion (as defined below) tendered from the time of delivery of the
Optional Prepayment Notice through the date all amounts owing thereon are due
and paid in full..
(d) Security. The payment obligations arising under this Note are secured
pursuant to the terms of that certain Security Agreement made effective as of
the date of the Purchase Agreement by and between the Company and the Holder (as
amended from time to time, the “Security Agreement”). Reference hereby is made
to the Security Agreement for a description of the nature and extent of the
collateral serving as security for this Note and the rights of the Holder with
respect to such security.
 
-2-

 
 
(e) Ranking. The Note shall rank senior in all respect to all indebtedness,
liabilities or obligations of the Company to other parties outstanding as of the
date of the Purchase Agreement.
(f) Definitions.
(i) “Interest Conversion Rate” means a per share price equal to 85% of the
quotient of the sum of the VWAP of the Common Stock as of each Trading Day
during the five (5) consecutive Trading Day period ending and including the
Trading Day ended immediately prior to the Additional Closing Date, divided by
five (5), but in no event less than $0.80 per share.
(ii)  “Interest Payment” means an amount equal to any accrued but unpaid
interest under this Note as of each Payment Date.
(iii) “Payment Date” means each March 31, June 30, September 30 and December 31,
commencing December 31, 2016 or, in each case, if such day is not a business
day, the first business day immediately thereafter until the earlier of (i) the
Outstanding Amount is repaid pursuant to Section 1(a) or (ii) the Outstanding
Amount is converted pursuant to Section 2.
(iv) “Trading Day” means a day on which the principal Trading Market is open for
trading.
(v) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the “Pink
Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices) (or any successors to any of
the foregoing).
(vi) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
-3-

 
 
2. Conversion.
(a)  Conversion. Subject to the limitations set forth in Section 2(d) and
Section 3 below, at any time on or after February ___, 2017, unless the
Outstanding Amount has previously been repaid or converted as provided herein,
the Holder may elect to convert, in whole or in part, the Outstanding Amount
into fully paid and non-assessable shares of Common Stock. The number of shares
of Common Stock to be issued upon conversion of this Note pursuant to this
Section 2(a) shall be equal to the quotient obtained by dividing (i) the
Outstanding Amount elected by the Holder to be converted, by (ii) $0.80 (subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or similar recapitalization affecting such shares) (the "Conversion
Price"), rounded down to the nearest whole share.
(b) Rights, Preferences and Privileges of Common Stock. Upon conversion of this
Note pursuant to this Section 2, the Company shall issue shares of Common Stock
(the “Conversion Shares”) which shall have the rights, preferences and
privileges set forth in the Company’s Certificate of Incorporation, as amended
from time to time and then in effect.
(c) Mechanics and Effect of Conversion. This Note may be converted by the Holder
in whole or in part pursuant to Section 2(a), on any Trading Day, by submitting
to the Company a notice (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 4:00 p.m., New York,
New York time) specifying the Outstanding Amount to be so converted (the “Notice
of Conversion”). Any Notice of Conversion submitted after 4:00 p.m., New York,
New York time, shall be deemed to have been delivered and received on the next
Trading Day.No fractional shares of the Common Stock will be issued upon
conversion of this Note. In lieu of any fractional share to which the Holder
would otherwise be entitled, the Company will pay to the Holder in cash the
amount of the unconverted outstanding and unpaid principal amount of this Note
that would otherwise be converted into such fractional share. Upon conversion of
this Note pursuant to this Section 2, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Company or any transfer agent of the
Company. At its expense, the Company will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein. Upon
conversion of this Note, the Company will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount being converted including without limitation the obligation to
pay such portion of the principal amount.
 
-4-

 
 
(d) Limitations on Exercise. This Note shall not be converted by the Holder to
the extent (but only to the extent) that, following such conversion, the Holder
or any of its affiliates would beneficially own in excess of 9.99% (the “Maximum
Percentage”) of the Outstanding Shares of Common Stock (as defined below). No
prior limitation on the number of shares of Common Stock subject to this Note or
the inability to convert this Note pursuant to this Section 2 shall have any
effect on the applicability of the provisions of this Section 2 with respect to
any subsequent determinations of the number of shares subject to the Note or the
conversion hereof. For the purpose of this Section 2(e), beneficial ownership
and all determinations and calculations (including, without limitation, with
respect to calculations of percentage ownership) shall be determined in
accordance with Section 13(d) of the Exchange Act. For clarification, the
foregoing calculation of beneficial ownership shall take into account all
securities which give rise to beneficial ownership by the Holder or its
Affiliates of such Common Stock under such rules and regulations and not solely
this Note. The provisions of this Section 2(e) shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(e) in order
to correct this Section 2(e) or any portion hereof which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this Section 2(e) shall apply to a successor holder of
this Note. “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 405 under the Securities Act. With respect to
the Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager Holder will be deemed to be
an Affiliate of Holder. “Person” means any individual, firm, corporation,
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof, or other entity of any kind and includes any
successor (by merger or otherwise) of such entity. “Outstanding Shares of Common
Stock” means, as of any particular measurement time, the sum of (i) the total
number of outstanding shares of Common Stock of the Company as of such time, and
(ii) the total number of shares of Common Stock which Holder has the right to
acquire beneficial ownership of within sixty days of such measurement time (to
the extent not included in (i)), including but not limited to any right to
acquire shares of Common Stock through the exercise of any option, warrant or
right or through the conversion of another security (including this Note).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission thereunder.
(e) No Rights as Stockholder. This Note does not by itself entitle the Holder to
any voting rights or other rights as a stockholder of the Company. In the
absence of conversion of this Note, no provisions of this Note, and no
enumeration herein of the rights or privileges of the Holder shall cause the
Holder to be a stockholder of the Company for any purpose.
3. Share Reserve.
(a) Notwithstanding anything herein to the contrary, the Holder acknowledges and
agrees that this Note may not be converted nor any shares issued in payment of
accrued interest pursuant to Section 1(b), if, at the time of such conversion or
share payment, as applicable, the Company does not have a sufficient number of
authorized shares of Common Stock pursuant to the Company’s Certificate of
Incorporation (the “Certificate of Incorporation”), as in effect as of such
date, to cover such issuance. Notwithstanding anything herein to the contrary,
the Company shall hold a Special Meeting of Stockholders prior to December 31,
2016 (the “Meeting”), in order to seek stockholder approval (the “Approval”) to
amend its Certificate of Incorporation (the “Amendment”) in order to, among
other thing, to provide for a number of authorized shares of Common Stock such
that, following the effectiveness of the Amendment, sufficient shares of Common
Stock will be available to provide for the conversion of the Notes in full
without regard to any limitation on conversion set forth in the Notes, as well
as any possible payment of interest on the Notes in shares of Common Stock as
provided in Section 1(b), and the exercise in full of the Warrants without
regard to any limitation on exercise set forth in the Warrants.
 
-5-

 
 
(b) If the Company does not receive the Approval on or prior to December 31,
2016, then the Holder shall have the right at any time through January 31, 2017,
at its option, to require the Company to repurchase all or any portion of its
Notes, or any portion of the Outstanding Amount thereunder at a price equal to
the Outstanding Amount elected by the Holder to be redeemed hereunder.
4. Events of Default. Promptly following the Company becoming aware of an
occurrence of any Event of Default, the Company shall furnish to the Holder
written notice of the occurrence thereof. The occurrence of any of the following
shall constitute an “Event of Default” under this Note:
(a) Failure to Pay. The Company shall fail to pay (i) when due any outstanding
and unpaid principal amount on any due date hereunder or (ii) any other payment
required under the terms of this Note on the date due, and in either such case
of (i) and (ii), such payment shall not have been made within five (5) business
days following the Company’s receipt of Holder’s written notice to the Company
of such failure to pay; or
(b) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, or
(iii) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or
(c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be challenged, dismissed or
discharged within sixty (60) days of commencement;
 
-6-

 
 
(d) Dissolution. The dissolution or winding up of the Company;
   (e) Cessation or Suspension of Trading. The Common Stock is (i) no longer
listed for trading or authorized for quotation (as the case may be) on a Trading
Market or (ii) suspended from trading on a Trading Market for a period of five
(5) consecutive Trading Days or for more than an aggregate of ten (10) Trading
Days in any 365-day period;
   (f) Failure to Deliver Shares. The Company shall fail to timely deliver any
shares of Common Stock when so required pursuant to the terms of this Note;
(g) Cross-Default. There shall have occurred an “Event of Default” (or other
comparable event) under any currently or future existing indebtedness of the
Company and such “Event of Default” (or other comparable event) shall be
continuing and not subject to forbearance; or
(h) Breach of Representations, Warranties or Covenants. Any representation or
warranty of the Company in the Purchase Agreement, this Note or any other
document or agreement delivered by the Company to the Holder shall not be true
and complete, or the Company shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Note or any other
Purchase Agreement or any other document or agreement delivered by the Company
to the Holder, and such failure, to the extent curable, shall continue for five
(5) Trading Days.
5. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default referred to in Sections 4(b) or 4(c))
and at any time thereafter during the continuance of such Event of Default,
following the applicable cure or grace period, the Holder, may, by written
notice to the Company, declare all Outstanding Amounts hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Sections 4(b) or 4(c), immediately and without
notice, all Outstanding Amounts payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, and following the applicable cure or grace period, Holder may exercise
any other right power or remedy granted to it by this Note or otherwise
permitted to it by law, either by suit in equity or by action at law, or both.
 
-7-

 
 
6. Rights Upon a Fundamental Transaction. As a condition of the consummation of
any Fundamental Transaction occurring at any time prior to the repayment or
conversion in full of the Outstanding Amount, the Company shall cause any
Successor Entity in a Fundamental Transaction to assume in writing all of the
obligations of the Company under this Note in accordance with the provisions of
this Section 6 pursuant to written agreements in form and substance reasonably
satisfactory to the Holder, including agreements to deliver to the Holder in
exchange for this Note a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, which is, at the time of consummation of the Fundamental
Transaction, convertible into a corresponding number of shares of capital stock
equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Note (without regard to any limitations on the conversion of
this Note) prior to such Fundamental Transaction, and with a conversion price
equal to the Conversion Price (but taking into account the relative value of the
shares of Common Stock pursuant to such Fundamental Transaction and the value of
such shares of capital stock, such adjustments to the number of shares of
capital stock and such exercise price being for the purpose of protecting the
economic value of this Note immediately prior to the consummation of such
Fundamental Transaction). Upon the consummation of each Fundamental Transaction,
the Successor Entity shall succeed to, and be substituted for (so that from and
after the date of the applicable Fundamental Transaction, the provisions of this
Note referring to the “Company” shall refer instead to the Successor Entity),
and may exercise every right and power of the Company and shall assume all of
the obligations of the Company under this Note with the same effect as if such
Successor Entity had been named as the Company herein. Notwithstanding anything
to the contrary, the Company or any Successor Entity shall, at the Holder’s
option, exercisable at any time concurrently with, or within 30 days after, the
consummation of the Fundamental Transaction, purchase all or any portion of the
Outstanding Amount under this Note from the Holder by paying to the Holder an
amount of cash equal to the applicable Prepayment Amount set forth is Section
1(c) above. The foregoing provisions of this Section 6 shall similarly apply to
successive Fundamental Transactions.
(a) Definitions.
(i) “Fundamental Transaction" means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Voting Stock or such voting
securities of such other surviving Person immediately following such
transaction, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company (other than the
sale of IPSA International, Inc., the Company’s wholly-owned subsidiary
(“IPSA”), or any assets related to IPSA) to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Voting Stock of
the Company (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer) (other than the
acquisition of the Voting Stock of IPSA), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination) (other than a sale of the
Voting Stock of IPSA), (v) reorganize, recapitalize or reclassify its Common
Stock (other than pursuant to the Amendment, if approved) or (vi) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or shall become the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.
 
-8-

 
 
(ii) “Successor Entity” means the Person formed by, resulting from or surviving
any Fundamental Transaction or the Person with which such Fundamental
Transaction shall have been entered into.
(iii) “Voting Stock" of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
7. Negative Covenants. Until the Note has been converted, redeemed or otherwise
satisfied in accordance with their terms, the Company shall not and, the Company
shall not permit any of its subsidiaries, without the prior written consent of
the Holder to, directly or indirectly
(a) incur or guarantee, assume or suffer to exist any indebtedness senior or
pari passu to the Note;
(b) allow or suffer to exist any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by the Company or any of its subsidiaries
(collectively, "Liens") other than (i) the Liens contemplated by the Security
Agreement (as defined in the Purchase Agreement), (ii) any Lien for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
United States generally accepted accounting principles, consistently applied
during the periods involved, (iii) any statutory Lien arising in the ordinary
course of business by operation of law with respect to a liability that is not
yet due or delinquent, (iv) any Liens created by that certain Factoring and
Security Agreement by and between IPSA and Advance Payroll Funding Ltd., as
amended, and any similar agreements and (v) any Lien created by operation of
law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (v) Liens (A) upon or in any equipment acquired or held
by the Company or any of its subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(v) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vii) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its subsidiaries taken as a whole,
(viii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, and (ix) Liens arising from judgments, decrees or attachments in
circumstances;
 
-9-

 
 
(c) redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of (i) any indebtedness of the Company which is junior in priority
to the Note or (ii) any indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing, in each case, whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
indebtedness;
(d) redeem or repurchase for cash the Common Stock;
(e) declare or pay any cash dividend on the Common Stock; or
(f) enter into any agreement that conflicts with any provision set forth in the
Purchase Agreement or this Note and/or restricts or prohibits the Company's
compliance with any provision of the Purchase Agreement or this Note.
8. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Notwithstanding the foregoing, neither the
Company nor the Holder may assign or transfer any of its obligations or rights
under this Note without the prior written approval of the other party hereto.
Subject to the preceding sentence, this Note may be transferred only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the Holder of this Note. The Company
shall maintain at its offices a register for the recordation of the names and
addresses of each Holder and assignee or transferee of such Holder, and the
principal amounts (and stated interest) under the Note owing to, the Holder or
any such assignee or transferee pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Holder and any such assignee or transferee
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Holder for all purposes hereunder.
 
-10-

 
 
9. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.
10. Notices. All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given upon the earlier
of actual receipt or: (i) personal delivery to the party to be notified, (ii)
when sent, if sent by electronic mail or facsimile during normal business hours
of the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, provided that in either case it is followed
promptly by a confirming copy of the notice given via another authorized means
for that recipient, (iii) two (2) business days after deposit with a nationally
recognized overnight courier, freight prepaid for delivery, specifying next
business day delivery, with written verification of receipt, addressed to the
party to be notified at such party’s address as set forth on the signature page
hereto, or as subsequently modified by written notice, and if to the Company,
with a copy to DLA Piper LLP (US), 4365 Executive Drive, Suite 1100, San Diego,
CA, 92121, Attention: Randy Socol.
11. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance with this Section 11 shall be binding upon the Company, the Holder
and each transferee of the Note. No consideration shall be offered or paid to
the Holder or any holder of any Secured Convertible Promissory Note (other than
this Note) issued by the Company pursuant to the Purchase Agreement (the "Other
Notes") to amend or consent to a waiver or modification of any provision of this
Note and/or the Other Notes unless the same consideration is also offered to the
Holder and all holders of Other Notes.
12. Counterparts; Electronic Delivery. This Note may be executed in two (2)
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Counterparts may be
executed electronically and delivered via facsimile, electronic mail (including
pdf or any electronic signature complying with the U.S. federal ESIGN Act of
2000, e.g., www.docusign.com) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.
13. Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.
 
[Remainder of Page Intentionally Left Blank]
 
 
-11-

 
The Company has caused this Note to be issued as of the date first written
above.
 
COMPANY:
 
ROOT9B TECHNOLOGIES, INC.
 
 
By:        

Name:
Title:
 
Address:
 
 
 
AGREED TO AND ACCEPTED:
 
 
By:                                                       

Name:
Title:
 
Address:
 
 
 
 
 -12-


 
 